Casey, J.
Appeal from a judgment of the Supreme Court (Bradley, J.), entered July 12, 1993 in Ulster County, which, in a proceeding pursuant to CPLR article 78, granted respondents’ motion to dismiss the petition as untimely.
On this appeal, respondents now concede that petitioner’s CPLR article 78 proceeding was timely commenced and, therefore, they have waived the Statute of Limitations defense. The judgment which dismissed the proceeding on the basis of that defense must therefore be reversed and the matter remitted for respondents to answer.
Cardona, P. J., Mikoll, Mercure and Weiss, JJ., concur. Ordered that the judgment is reversed, on the law, without costs, motion denied and matter remitted to the Supreme Court for further proceedings not inconsistent with this Court’s decision.